Citation Nr: 0931116	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to July 
1982.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2008, this case was remanded in order to afford 
the Veteran the opportunity to testify at a hearing before 
the Board.  In May 2009, the Veteran and his friend, 
accompanied by the Veteran's representative, testified a 
hearing before the undersigned Veteran's Law Judge at the RO.  
A transcript of these proceedings has been associated with 
the Veteran's claims file.  

At the hearing, the record was held open 60 days so that the 
Veteran may have time to submit additional relevant evidence 
in connection with his claims.  Additional medical evidence 
was submitted within the allotted time period, accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in reviewing the Veteran's claims.  

At the May 2009 hearing, the Veteran testified regarding 
right ear hearing loss.  The Board finds that this matter 
should be referred to the RO for appropriate disposition.  



FINDINGS OF FACT

The currently demonstrated eft ear hearing loss and tinnitus 
as likely as not had their clinical onset during the 
Veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by left ear hearing loss and tinnitus 
are due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of VCAA at this 
point is required.  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.  In addition, 
if a condition noted during service is not noted to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Pertinent regulation also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the Veteran has been diagnosed with left ear 
hearing loss for VA purposes and tinnitus.  Although the 
Board has reviewed the lay and medical evidence in detail, 
the Board will focus its discussion on evidence that concerns 
whether the Veteran's current disability is related to a 
disease or injury in service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Here, the Veteran reports that he was exposed to loud 
generator noise in service, as well as weapons and cannon 
fire in basic training.  The Veteran reported having had 
tinnitus since service and has had gradual hearing loss since 
the mid-1990s. 

In order to determine whether the Veteran has left ear 
hearing loss and tinnitus that is due to his active duty 
service, the Veteran was provided a VA examination in 
September 2006.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination and report. The VA examiner noted the Veteran's 
history of noise exposure in service.  After examination, the 
Veteran was diagnosed with bilateral hearing loss for VA 
purposes.  The examiner then opined that the Veteran's 
hearing loss and tinnitus were less likely as not (less than 
50/50 probability) caused by or a result of military noise 
exposure.  

The examiner continued by reporting that, while the Veteran's 
audiogram was typical of noise exposure, the Veteran's 
hearing a separation was completely normal, and the Veteran 
had had some occupational noise exposure since that time.  

The examiner also noted that there was no mention of tinnitus 
in the Veteran's service treatment records.  And without 
significant hearing loss at separation, the examiner stated 
that she could not state that the tinnitus was a result of 
military noise exposure.  

Since the VA examination, the Veteran submitted additional 
medical evidence in connection with his claims.  These 
records indicate continued hearing loss for VA purposes.  
These records also contain the examination and report of his 
private audiologist.  A report of this physician dated in 
June 2009 diagnosed the Veteran with left ear hearing loss 
and tinnitus and stated that these conditions were most 
likely the result of military noise exposure.  The Veteran's 
tinnitus was noted to be severe.  

Following a careful review of the record, and resolving all 
reasonable doubts in the Veteran's favor, the Board concludes 
that service connection for tinnitus and left ear hearing 
loss is warranted in this case.   

Here the Board notes that there are essentially two 
conflicting medical opinions regarding whether the Veteran's 
hearing loss and tinnitus are related to noise exposure in 
service.  

In this situation, the Board finds that the evidence is in 
relative equipoise and the benefit of the doubt should be 
afforded to the Veteran on these facts.  Accordingly, service 
connection for left ear hearing loss and tinnitus is 
warranted.  




ORDER

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs


